DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on PCT Application PCT/US2019/058398 filed on 28 October 2019, which claims priority to provisional Application No. 62/751,486 filed on 26 October 2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 11, and 21 recite a mental task or process of comparing durations of a set of similar spans of the selected traces, determining patterns for the tags based on the comparison, and generating a histogram representing a distribution of the durations of the set of similar spans. The “comparing” and “determining” steps encompass an observation or evaluation. Additionally, generating a histogram representing a distribution of the durations of the set of similar spans can be practically performed in the mind of a person with pen and paper.
observation.
	Dependent claims 6, 16, and 26 recite a mental task or process of calculating a score for each received span or trace. This encompasses an observation or evaluation.
	Dependent claims 7-8, 17-18, and 27-28 recite a mental task or process of defining a duration of each trace, calculating a variable duration based on durations of other traces, and that the duration is based on a longer of the fixed duration and the variable duration (i.e., comparing which of the two is longer). These encompass an observation or evaluation.
	Dependent claims 9, 19, and 29 recite calculating a value to compare ranks of durations of traces having a specific tag to other traces in the distribution. This encompasses an observation or evaluation.
	Dependent claims 10, 20, and 30 recite sorting tags by an associated p-value, and identifying tags with p-values less than or equal to a predefined threshold. This encompasses an observation or evaluation.
	Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).


	The claims variously recite the type of data that is involved in the various steps. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	In particular, the independent claims recite that the received data pertains to traces comprising spans associated with tags, a tail-based sampling method is employed based on traces having at least one of a selected span, a span with an error, or an overall trace duration; that it is the durations of similar spans that are compared; that it is a histogram is generated; that the histogram represents certain data (a distribution of the durations of the set of similar spans); that tags associated with spans having a duration above a threshold results in an alert being provided.
Dependent claims 4, 14, and 24 recite that the set of spans and traces are partitioned based on certain types of data (an operation, a service or an error; and an initiating span, an initiating service, or an HTTP method, respectively).
Dependent claims 5, 15, and 25 recite that the selected traces comprise at least one of various types of data (an infrequently occurring path, an abnormally long duration, a span of abnormally long duration, or an error span).
Dependent claims 7, 17, and 27 recite that the dynamic timeout mechanism comprises a fixed duration and a variable duration.
Dependent claims 10, 20, and 30 recite that the tags are sorted and identified based on p-values (i.e., a type of data).

Additionally, the claims attempt to merely narrow the claims to a particular generalized method or factors. However, these are nothing more than an attempt to limit the claims to a particular field-of-use, or an attempt to limit the claims to a particular technological field.
In particular, the claims recite selecting traces through tail-based sampling (independent claims 1, 11, and 21); that tail-based sampling is based on a statistical model that references decaying reservoirs of spans and traces (dependent claims 2, 12, and 22); that each selected trace is associated with a weight (dependent claims 3, 13, and 23); that the duration of each trace is defined based on a dynamic timeout mechanism (dependent claims 7, 17, and 27); that the variable duration is calculated based on durations of other traces (dependent claims 7, 17, and 27); and that a Mann-Whitney U-statistic p-value is calculated and used to compare ranks of durations (dependent claims 9, 19, and 29).
	However, such limitations do nothing more than simply provide further narrowing of what are still mathematical operations or abstract ideas. They add nothing outside the abstract realm. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible). See also SAP America, Inc. v. InvestPic, LLC. 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018).1
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Furthermore, the receiving and transmitting an alert step are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).
	
Thus, even as an ordered combination, the claims do not contain any hint as to how the collected information regarding the traces and spans are sorted, weighed, and ultimately converted into a useable conclusion/value resulting in an alert being transmitted. At this level of generality, the claims do not more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea. 
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are nothing more than insignificant field-of-use limitations, attempts to limit the claims to a particular technological field, or directed to insignificant extra-solution activities that are well-understood, routine, and conventional.
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11, 14-18, 21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (“Thompson”) (US 9,792,231 B1), in view of Sambasivan et al. (“Sambasivan”) (“So, you want to trace your distributed system? Key design insights from years of practical experience”, published April 2014).
	Regarding claim 1: Thompson teaches A computer-implemented method for sampling and analyzing spans and traces of instrumented software, comprising:
	receiving, from a gateway, selected traces comprising spans associated with tags, the selected traces selected through … sampling of traces having at least one of a selected span, a span with an error, or an overall trace duration (Thompson, [14:24-45], where the I/O metric aggregation component 210 may generate I/O metrics for a trace by aggregating the I/O metrics of the relevant spans. See Thompson, [14:61-67]-[15:1-18], where the I/O metric aggregation component may select outliers detected in a particular time interval);
	comparing durations of a set of similar spans of the selected traces to determine patterns for the tags (Thompson, [5:57-67]-[6:1-7], where the I/O metric service 140 may identify as outliers any I/O requests that are taking more than a predetermined duration to complete. See also Thompson, [7:17-38], where after receiving the aggregated I/O metric information, the I/O metric service further processes I/O metrics into statistics, e.g., determining a performance threshold, where with these threshold statistics, the I/O metric service determines and/or detects outliers among certain I/O operations that are performing slowly, e.g., a certain I/O operation is taking more time than other similar I/O processes);
	generating a histogram that represents a distribution of the durations of the set of similar spans (Thompson, [16:39-50], where outliers are identified by determining an I/O metric exceeds a threshold, by sorting I/O metrics into “buckets” of pre-defined range (i.e., “distribution of the durations”), and identifying metrics in a particular bucket as outliers. See also Thompson, [14:46-60], where the I/O metric aggregation component may generate estimates of percentiles using histograms based on the aggregated, individual performance I/O metrics); and
	providing alerts for tags associated with spans having a duration above a threshold based on the distribution of the durations (Thompson, [8:5-19], where the I/O metric service 140 publishes the processed, aggregated I/O metric information of outliers (i.e., “tags associated with spans having a duration above a threshold”), e.g., overall statistics, where the I/O metric service may make this processed, aggregated I/O metric information accessible. Note that because Thompson’s anomalous traces, i.e., outliers, are identified and made accessible to operators, this is equivalent to the claimed “alert”).
	Thompson discloses all the limitations, except does not appear to explicitly teach that the sampling of the traces is tail-based sampling.
	Sambasivan teaches tail-based sampling [of traces] (Sambasivan, [p. 13], where in tail-based sampling methods of traces, the sampling decision is made at the end of an workflow, i.e., execution, instead of at the start).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson and Sambasivan (hereinafter “Thompson as modified”) with the motivation of allowing for more intelligent sampling, e.g., examining a workflow’s properties (e.g., response time), and choosing only to collect anomalous ones, in addition to avoiding inflating the trace-point sampling percentage because it does not commit to a sampling decision upfront, thereby preserving submitter causality with low runtime and storage overhead (Sambasivan, [p. 13]).

	Regarding claim 4: Thompson as modified teaches The computer-implemented method of claim 1, further comprising:
	partitioning a set of spans based on at least one of an operation, a service, or an error; and partitioning a set of traces by at least one of an initiating span, an initiating service, or an HTTP method (Thompson, [16:51-67]-[17:1-2], where I/O metrics may be aggregated to produce aggregated I/O metrics, including I/O metrics for traces based on the I/O metrics of the corresponding spans, e.g., I/O metrics for throttling operations may be grouped to produce a set of aggregate I/O metrics).
	Although Thompson does not appear to explicitly state that the set of traces are partitioned based on at least one of an initiating span, an initiating service, or an HTTP method, Sambasivan suggests in [p. 17] that sampled items can be grouped together based on context in distributed profiling use cases. Therefore, one of ordinary skill in the art would have been suggested to have modified Thompson to partition the set of traces by at least one of an initiating span, an initiating service, or an HTTP method with the motivation of allowing an operator to more easily identify/determine the source of the operation.

	Regarding claim 5: Thompson as modified teaches The computer-implemented method of claim 1, wherein the selected traces comprise at least one of an infrequently occurring path, an abnormally long duration, a span of abnormally long duration, or an error span (Thompson, [14:24-45], where the I/O metric aggregation component 210 may generate I/O metrics for a trace by aggregating the I/O metrics of the relevant spans. See Thompson, [14:61-67]-[15:1-18], where the I/O metric aggregation component may select outliers detected in a particular time interval). 

	Regarding claim 6: Thompson as modified teaches The computer-implemented method of claim 1, further comprising calculating a score for each received span or trace (Thompson, [16:51-67]-[17:1-2], where aggregated I/O metrics including I/O metrics for traces may include percentage calculations). 

	Regarding claim 7: Thompson as modified teaches The computer-implemented method of claim 1, further comprising defining a duration of each trace based on a dynamic timeout mechanism, the dynamic timeout mechanism comprising a fixed duration and a variable duration, the variable duration calculated based on durations of other traces (Thompson, [16:39-50], where outliers are identified by determining an I/O metric exceeds a threshold, by sorting I/O metrics into “buckets” of pre-defined range (i.e., “fixed duration”) and identifying metrics in a particular bucket as outliers, sorting I/O metrics into buckets that are dynamically defined based at least in part on previously collected I/O metrics (i.e., “the variable duration calculated based on durations of other traces”), or by any combination of these approaches. The outlier may be identified by comparing the time required to complete an operation to a predetermined threshold value, and determining that the time required exceeded the threshold (i.e., “dynamic timeout mechanism”)). 

	Regarding claim 8: Thompson as modified teaches The computer-implemented method of claim 7, further comprising defining the duration of each trace based on a longer of the fixed duration and the variable duration (Thompson, [16:39-50], where outliers are identified by determining an I/O metric exceeds a threshold, by sorting I/O metrics into “buckets” of pre-defined range (i.e., “fixed duration”) and identifying metrics in a particular bucket as outliers, sorting I/O metrics into buckets that are dynamically defined based at least in part on previously collected I/O metrics (i.e., “the variable duration calculated based on durations of other traces”), or by any combination of these approaches).
	Although Thompson does not appear to explicitly state that the duration of each trace is based on a longer of the fixed and variable durations, one of ordinary skill in the art would have been suggested by Thompson’s disclosure to have combined the two and choose the larger of the two values with the motivation of taking a conservative approach to ensure that an operation had exceeded a threshold amount of time (e.g., if one of the durations was for 1 minute, and the other duration was for 2 minutes, it is certain that after 2 minutes, the operation was taking too long to complete).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Thompson teaches A system for sampling and analyzing spans and traces of instrumented software, the system comprising: at least one memory having instructions stored thereon; and at least one processor configured to execute the instructions, wherein the at least one processor is configured to [implement the claimed steps] (Thompson, [18:34-50] and [Claim 14], where the disclosed steps can be embodied in a software module comprising instructions residing in a memory including a non-transitory, computer-readable medium that is executable by a processor).

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
A non-transitory computer-readable storage medium comprising instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations for sampling and analyzing spans and traces of instrumented software, comprising [the claimed steps] (Thompson, [18:34-50] and [Claim 14], where the disclosed steps can be embodied in a software module comprising instructions residing in a memory including a non-transitory, computer-readable medium that is executable by a processor).

	Regarding claim 24: Claim 24 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 25: Claim 25 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 26: Claim 26 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 27: Claim 27 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 28: Claim 28 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.


Claims 2-3, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (“Thompson”) (US 9,792,231 B1), in view of Sambasivan et al. (“Sambasivan”) (“So, you want to trace your distributed system? Key design insights from years of practical experience”, published April 2014), in further view of Metrics Core (“Metrics-Core”) (Metrics Core User Manual Documentation, snapshot taken on 19 Jan 2014 via Archive.org).
	Regarding claim 2: Thompson as modified teaches The computer-implemented method of claim 1, wherein the tail-based sampling is based on a statistical model (Sambasivan, [p. 4], where almost all tracing implementations can be used to model or summarize workloads, where the type of model created will differ based on the design choices made for them).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson and Sambasivan with the motivation of creating workload summarizes to be used for later analyses or inferences (Sambasivan, [p. 4]).
Thompson as modified does not appear to explicitly teach that the statistical model references decaying reservoirs of spans and traces.
Metrics-Core teaches decaying reservoirs of spans and traces (Metrics-Core, [Exponentially Decaying Reservoirs on p. 5], where a histogram with exponentially decaying reservoirs may be generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson as modified and Metrics-Core. Thompson suggests in [17:3-24] that the set of I/O metric information to retain may be determined dynamically based on, for example, the quantity of information collected in the recent past for similar outliers. Therefore, one of ordinary skill in the art would have been suggested by Thompson’s disclosure to have utilized the decaying reservoirs disclosed by Metrics-Core with the motivation of using recent data, which allows the operator to know very quickly if the distribution of the data has changed (Metrics, [Exponentially Decaying Reservoirs on p. 5]).

	Regarding claim 3: Thompson as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach wherein each selected trace is associated with a weight.
	Metrics-Core teaches wherein each selected trace is associated with a weight (Metrics-Core, [Exponentially Decaying Reservoirs on p. 5], where the sample data is exponentially weighted towards newer data. See Thompson, [17:3-24], where the set of I/O metric information to retain may be determined dynamically based on, for example, the quantity of information collected in the recent past for similar outliers, i.e., with regards to the “selected trace”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson as modified and Metrics-Core. Thompson suggests in [17:3-24] that the set of I/O metric information to retain may be determined dynamically based on, for example, the quantity of information collected in the recent past for similar outliers. Therefore, one of ordinary skill in the art would have been suggested by Thompson’s disclosure to have utilized the decaying reservoirs disclosed by Metrics-Core with the motivation of using recent data, which allows the operator to know very quickly if the distribution of the data has changed (Metrics, [Exponentially Decaying Reservoirs on p. 5]).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (“Thompson”) (US 9,792,231 B1), in view of Sambasivan et al. (“Sambasivan”) (“So, you want to trace your distributed system? Key design insights from years of practical experience”, published April 2014), in further view of Buthmann (“Buthmann”) (Six Sigma, “Making Sense of Mann-Whitney Test for Median Comparison”, snapshot taken on 8 Apr 2016 via Archive.org).
	Regarding claim 9: Thompson as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach further comprising calculating a Mann-Whitney U-statistic p-value to compare ranks of durations of traces having a specific tag to other traces in the distribution.
	Buthmann teaches calculating a Mann-Whitney U-statistic p-value to compare ranks of durations of traces having a specific tag to other traces in the distribution (Buthmann, [p. 1], where the Mann-Whitney test compares the medians from two populations (i.e., “compare ranks…having a specific [characteristics] to other data in the distribution”). See Buthmann, [p. 3], where the p-value was assessed and used in conducting the Mann-Whitney test. See Buthmann, [p. 4], where the calculated ranks of 2 samples are compared).
	Although Buthmann does not appear to explicitly state that the type of information pertains to durations of traces having a specific tag to other traces as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The calculation of the Mann-Whitney U-statistic p-value for comparing ranks of two sample sets in a distribution would have been performed the same regardless of the specific data involved (i.e., durations of traces having a specific tag to other traces as claimed; manufacturing cycle times of two different production lines, satisfaction ratings of customers before/after improvement in a product or service, and number of injuries per month at two different sites, as disclosed by Buthmann; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Buthmann’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson as modified and Buthmann with the motivation of utilizing a better safeguard against drawing the wrong conclusions by comparing the medians from two populations (Buthmann, [p. 1]).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 29: Claim 29 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.


Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (“Thompson”) (US 9,792,231 B1), in view of Sambasivan et al. (“Sambasivan”) (“So, you want to trace your distributed system? Key design insights from years of practical experience”, published April 2014), in further view of Katariya et al. (“Katariya”) (US 2017/0323329 A1).
	Regarding claim 10: Thompson as modified teaches The computer-implemented method of claim 1, but does not appear to explicitly teach further comprising: sorting the tags by an associated p-value; and identifying tags with p-values less than or equal to a pre-defined threshold.
	Katariya teaches sorting the tags by an associated p-value; and identifying tags with p-values less than or equal to a pre-defined threshold (Katariya, [0040], where p-values are sorted, and adjusted, then compared to a single threshold. See Katariya, [0076], where the p-values are sorted in ascending order).
	Although Katariya does not appear to explicitly state that the type of information relates to tags, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Sorting the data by an associated p-value and identifying those data with p-values less than or equal to a pre-defined threshold (as disclosed by Katariya) would have been performed the same regardless of the specific data involved (i.e., tags as claimed; data describing user interactions with a plurality of items of digital content as disclosed by Katariya; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Katariya’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Thompson as modified and Katariya with the motivation of rejecting the null hypothesis in order to conclude that the difference between the population medians is statistically significant, and thus that the two sets of samples are different (Katariya, [0040])2.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 30: Claim 30 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Minitab is cited to show how to interpret statistical results relating to a p-value and threshold (of significance) (see Minitab, [p. 2]). The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
6 January 2022


    
        
            
        
            
        
            
    

    
        1 At p. 12, ¶ 2 (the dependent claims added limitations that the statistical methods employed were bootstrap, jackknife, and cross-validation, which were all particular methods of resampling and only simply provided narrowing of what were otherwise still mathematical operations).
        2 See also Minitab (“Minitab”) (“Interpret the key results for Mann-Whitney test”, snapshot taken 9 Jan 2017 via Archive.org) at p. 2.